Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of species bilayer, cationized anchor protein, and protein that does not comprise a -CH2C(O)NCH3(CH2)3N(CH3)2H+ linker covalently bonded to an amino acid side chain, CshA, molecule that inhibits endocytosis, step/composition b, and polypeptide comprising SEQ ID NO: 11, 13, 14, 15, 16, or 40 in the reply filed on July 8, 2022 is acknowledged.
Upon search and reconsideration, both anionised and cationised anchor proteins were found and therefore the species election between these proteins is withdrawn.

Throughout the claims and specification there is a line drawn between Enzyme and Protein that does not comprise a -CH2C(O)NCH3(CH2)3N(CH3)2H+ linker covalently bonded to an amino acid side chain because they are discussed separately. The Examiner has discerned that the Enzyme is encompassed within Protein that does not comprise a -CH2C(O)NCH3(CH2)3N(CH3)2H+ linker covalently bonded to an amino acid side chain when the enzyme and protein are recombinantly produced to include amino acid modifications or substitutions that will result in an alteration in enzyme/protein charge, ie, to be cationised or anionised. Only an Enzyme may comprise -CH2C(O)NCH3(CH2)3N(CH3)2H+ linker covalently bonded to an amino acid side chain.  For example:
At page 8, lines 23+:
When the anchor protein is an active enzyme, the cationised protein may be obtained by covalent bonding of a cationic or polycationic linker to an acidic amino acid side chain on the25 protein. For example, this may be achieved by mixing the protein with N,N'-dimethyl-1,3- propanediamine (DMPA) or an analogue thereof, in the presence of a carbodiimide such as N-(3-dimethylaminopropyl)-N'-ethylcarbodiimide hydrochloride (EDC) or dicyclohexyl carbodiimide (DCC). The reaction is shown in Figure 1, which shows that acid residues 
(numeral (1) in the Figure) are activated towards nucleophilic attack by addition of the zero30 length cross-linker EDC (2) to form activated o-acylisourea groups (3). The nucleophile DMPA (4) then attacks the activated carbonyl and eliminates isourea to form cationised residues (5). Therefore, the cationised protein [enzyme] may comprise the linker - CH2C(O)NCH3(CH2)3N(CH3)2H+. 

	At page 9, lines 32+ through page 10:

In a further alternative, the electrostatically modified cationised or anionised protein (which does not comprise a -CH2C(O)NCH3(CH2)3N(CH3)2 linker covalently bonded to an amino acid side chain) may be obtained by recombinant expression of an anchor protein having an35 altered charge, i.e., a more positive or a more negative overall charge compared to an anchor precursor protein. Recombinant modification may comprise recombinantly expressing an anchor protein which is a mutant comprising one or more amino acid9 WO 2019/048871 PCT/GB2018/052534substitutions within its overall amino acid sequence compared to the sequence of the non- mutant anchor precursor protein, the amino acid substitutions introducing a different surface charge distribution to the anchor protein compared to the anchor precursor protein, by providing a different amino acid charge to the native amino acid at the or each 5 substitution position. Such proteins are known in the art and are referred to as "supercharged" proteins. 

For example, an amino acid having an uncharged side group may be replaced by an amino acid having a positively or negatively charged side group (to give an overall charge change of +1 or -1 respectively), or an amino acid having a negatively charged side group may be10 replaced by an amino acid having a positively charged side group (to give an overall charge change of +2), or an amino acid having a positively charged side group may be replaced by an amino acid having a negatively charged side group (to give an overall charge change of - 2), provided that the tertiary structure and/or biological activity of the protein is not significantly altered. This rational design approach may be especially advantageous if the15 function/activity of the protein depends on the involvement of a particular amino acid, for example one having a charged side group, since the user can direct protein surface charge alterations to non-critical amino acid positions; this may not always be possible with the chemical modification methods described elsewhere herein. The biological activity of the protein in native (anchor precursor protein) or supercharged (anchor protein) form may be20 determined using an assay appropriate for the protein, as readily selected by the skilled person. For example, thrombin activity may be assessed by contacting with fibrinogen and 
detecting the rate of fibrin formation. Specific such assays are described in the detailed 
methods below. 

At page 21, line 10:
Where10 the [anchor] protein is an enzyme or a protein having another biological activity, the supercharged protein may comprise a functionally important portion or domain of the protein in wild-type form, i.e., the domain or portion may not include any amino acid substitutions.

Claims 1, 2, 4-8, 13-15, 18, 20, 24, 27, 31, 32, 38, 40, 42, and 43 are currently pending. The Examiner has withdrawn Claim 13 drawn to a “further method” in which the Enzyme is provided the -CH2C(O)NCH3(CH2)3N(CH3)2H+ linker covalently bonded to an amino acid side chain. Claims 1, 2, 4-8, 14-15, 18, 20, 24, 27, 31, 32, 38, 40, 42, and 43 are currently under examination.

Benefit of priority is to September 8, 2017.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. 
See the http: at page 21, line 25.
Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claims 1, 8, and 18 are objected to because of the following informalities:  
These claims comprise periods that are within the claim, such as “a.”.
See MPEP 608.01(m) which states that:  Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). 
 Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-8, 14-15, 18, 20, 24, 27, 31, 32, 38, 40, 42, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to a phospholipid composition comprising a protein-polymer surfactant conjugate comprising an anchor protein. It is not clear that they bilayer is a phospholipid, for example. Claim 1 should also state that the protein-polymer surfactant conjugate comprise a polymer surfactant which is implied within the conjugate. It is not clear how the Protein that does not comprise a -CH2C(O)NCH3(CH2)3N(CH3)2H+ linker covalently bonded to an amino acid side chain is cationised/anionised  The term “anchor protein” does not state that this aspect of the protein-polymer surfactant is holding the protein-polymer surfactant in the hydrophobic phospholipid bilayer. Claim 1 comprises an improper Markush group drawn to an enzyme that is charged by an acidic side chain, for example, and a protein that does not comprise the acidic side chain but is disclosed in the specification to have amino acid substitutions that render the protein positively or negatively charged. The Examiner suggests that Claim 1 could be re-written as:
A phospholipid conjugated to a surfactant, 
wherein the anchor protein is embedded within the phospholipid bilayer or micelle,
 wherein the anchor protein is a cationised protein or an anionised protein that is produced by amino acid substitution resulting in the anchor protein being a cationised protein or an anionised protein , 
wherein 

In Claim 4, the term ‘optionally’ is indefinite because it is not clear if the cell is a mesenchymal stem cell or a cardiomyocyte. See also Claim 38 and 43. It is not clear how the phospholipid bilayer forms the surface membrane of a cell. Also, the phospholipid bilayer is not set forth in Claim 1, It appears that Claim 4 should be written as a claim drawn to a cell, such as “A cell comprising a phospholipid bilayer (recite or refer to Claim 1) in its cell membrane”,   for example. This would also clarify dependent claims such as Claim 24 from referring to another dependent claim or a different invention.
In Claim 5, it is not clear how the anchor protein is linked to CshA.
Claim 8 should also state that the protein-polymer surfactant conjugate comprise a polymer surfactant which is implied within the conjugate. It is not clear how the Protein that does not comprise a -CH2C(O)NCH3(CH2)3N(CH3)2H+ linker covalently bonded to an amino acid side chain is cationised.  The term “anchor protein” does not state that this aspect of the protein-polymer surfactant is holding the protein-polymer surfactant in the hydrophobic phospholipid bilayer. Claim 8 comprises an improper Markush group drawn to an enzyme that is charged by an acidic side chain, for example, and a protein that does not comprise the acidic side chain but is disclosed in the specification to have amino acid substitutions that render he protein positively or negatively charged.
Claim 14 refers to a supercharged anchor protein which does not find antecedent basis in Claim 8.
Claim 15 refers to a supercharged anchor protein which does not find antecedent basis in Claim 8 or 14. Claim 15 refers to the DNA encoding a fusion protein which does not find antecedent basis in Claim 14. Claim 15 could be amended to state “wherein the DNA sequence encoding the anchor protein further encodes a secondary molecule…” Claim 15 also refers to functional variants of the secondary molecule having “at least about 60% sequence identity to the non-variant sequence”. There is no upper or lower limit to the phrase “at least about 60%” and it is not clear if the non-variant sequences are those listed in the claim itself. See also Claim 42.
Claim 18 – See Claim 8.
Claim 24 lacks a subject in which to promote tissue growth and/or healing. Claim 24 is cumbersome and lacks antecedent basis in Claim 4/1 in many instances. Claim 24 could be re-written as:
 A method of promoting tissue growth and/or healing in a subject in need thereof, comprising introducing the cell of Claim 4 (if amended to a cell) to a site where tissue is desired to grow and/or heal in said subject, 
wherein the a protein known to promote growth and/or healing of the tissue, or 
wherein the anchor protein further comprises a secondary 

Claim 27 lacks a subject in which to promote tissue growth and/or healing. Claim 27 is cumbersome and lacks antecedent basis in Claim 4/1 in many instances. Also, the protein specific for the tissue is not understood because insulin is specific to the pancreas and having insulin fused to the anchor protein would not direct the cell to the pancreas but to a tissue having an insulin receptor, for example. Claim 27 could be re-written as:
A method of targeting a cell to a tissue in a subject, comprising contacting the cell of Claim 4 (if amended to a cell) with a tissue anchor protein further comprises a protein that specifically targets the tissue.

Claim 31 – see Claim 27.
Claim 32 – see Claim 8 above. See Claim 1 above. Claim 32 could be re-written as:
A method of delivering a protein to the interior of a cell, comprising contacting the cell with a phospholipid 
bilayer comprising at least one embedded protein-polymer surfactant conjugate comprising an anchor protein conjugated to a surfactant, 
wherein the anchor protein is embedded within the phospholipid bilayer,
wherein the anchor protein is a cationised protein or an anionised protein that is produced by amino acid substitution resulting in the anchor protein being a cationised protein or an anionised protein , 
wherein the anchor protein is a protein which does not comprise a -CH2C(O)NCH3(CH2)3N(CH3)2H+ linker covalently bonded to an amino acid side chain,
wherein the protein-polymer surfactant conjugate comprises a molecule which promotes or inhibits the speed/rate of endocytosis.

Claims 38 and 40 are awkward there is reference to any anchor protein in Claim 38(b) followed by Claim 40 referring to an enzyme. The Examiner suggests:
A method of decontaminating a sample comprising a poison, comprising  comprising a phospholipidbilayer comprising at least one embedded protein-polymer surfactant conjugate comprising an anchor protein conjugated to a surfactant, 
wherein the anchor protein is embedded within the phospholipid bilayer,
wherein the anchor protein is a cationised protein or an anionised protein that is produced by amino acid substitution resulting in the anchor protein being a cationised protein or an anionised protein, 
	wherein the anchor protein is a protein which does not comprise a -CH2C(O)NCH3(CH2)3N(CH3)2H+ linker covalently bonded to an amino acid side chain,
	wherein the anchor protein further comprises a secondary protein which can bind to or neutralise the poison.  

	The method of claim 38, wherein the sample is a surface, land, a soil sample, or a fabric, and 
	wherein the anchor protein 
	wherein the enzyme is cationised  protein or an anionised protein OpdA or a cationised protein or an anionised protein functional variant or portion thereof capable of degrading an organophosphorus compound, or 
	wherein the anchor protein further comprises 

In Claim 42, SEQ ID NO:14 and NO: 16 are the same, and therefore it is not clear why these two sequences are set forth twice within the claim. Also, Claim 42 comprises non-elected subject matter and represents an improper Markush group.
The suggested claim amendments are to overcome 112/2 issues. Applicants should be careful not to add new matter to the disclosure.

	Claims 1, 2, 4-8, 14-15, 18, 20, 24, 27, 31, 32, 38, and 40 are rejected under the judicially-created basis that it contains an improper Markush grouping of alternative. See In re Harnisch, 631 F.2d 716, 721-722 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. and Int. 1984). 
	See the discussion in the 112/2 rejection above.
	The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or common use that flows from the substantial structural feature and/or common use that flows from the substantial structural feature for the following reasons:

	In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or groupings of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 USC 134 and 37 CFR 41.31 (a)(1).


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8, 14, 18, and 32 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Liu et al. (WO 2010/129023).

Liu et al. teach superpositively charged GFP made by altering the primary sequence to generate a superpositively charged GFP. The supercharged GFP can be complexed with one or more agents to be delivered are useful as therapeutic agents. The complexes or pharmaceutical compositions are administered to a subject in need thereof, to treat proliferative diseases, infection diseases, cardiovascular diseases, inform errors in metabolism, and genetic diseases (abstract).
Liu et al. teach that agents to be delivered may be associated with the supercharged protein – either superpositively charged or supernegatively - charged protein though covalent linkages or other non-covalent interactions (page 41, 6+ lines from the bottom) for cellular uptake (page 42, line 6). The supercharged proteins or complexes or compositions thereof are contacted with a cell under conditions effective to transfect the agent into a cell (page 42, line 18+). The supercharged protein may be further modified to include conjugating the protein to polyethylene glycol (page 49, 7 lines from the bottom).
	Therefore, Liu et al. teach a cell phospholipid bilayer comprising at least one embedded protein-polymer surfactant conjugate comprising supercharged anchor protein that is a protein which does not comprise comprise a -CH2C(O)NCH3(CH2)3N(CH3)2H+ linker covalently bonded to an amino acid side chain (Claim 1), wherein the surfactant is polyethylene glycol (Claim 2), wherein the phospholipid layer forms the surface membrane of a protein (Claim 4).  Liu et al. teach a method of making a phospholipid bilayer comprising the supercharged protein-polymer surfactant conjugate by contacting the conjugate with a phospholipid bilayer (Claim 8, 14). The supercharged protein-polymer surfactant conjugate administered with cytochalasin D, an actin polymerization inhibitor, however, significantly decreased + 36 GFP cell penetration, taken as the protein-polymer surfactant conjugate comprises a molecule that inhibits the speed/rate of endocytosis. (Claim 32). The supercharged protein-polymer surfactant can comprise a detectable label such as an enzymatic protein label (though GFP is also a protein label; page 130, [00280]; Claim 18).

	Claims 24, 27, and 31 are drawn to administering a cell comprising the supercharged protein-polymer surfactant conjugate wherein Liu et al. is focused on administering the supercharged protein-polymer surfactant conjugate to a subject, wherein the conjugate enters the cells of the subject. Targeting agents are taught at page 28, [0070], for example. Liu et al. do not teach pharmaceutical or surgical compositions comprising the cell or the bilayer comprising the conjugate (Claims 6, 7), or a tissue engineering scaffold comprising the cell or bilayer (Claim 20).



Claim(s) 42 and 43 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Horne et al. (2012; USP 8,293,244).
Horne et al. teach an organophosphate dihydrolase have SEQ ID NO: 1, which shares 92.9% sequence identity to instant SEQ ID NO: 11 and SEQ ID NO: 40 (Claim 42) The gene was cloned, and therefore Horne et al. were in possession of the nucleic acid encoding SEQ ID NO: 11 and NO: 40 (Claim 43).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656